UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT

                                             

No. 93-1123

                    DANIEL LENN, ETC., ET AL.,

                     Plaintiffs, Appellants,

                                v.

                PORTLAND SCHOOL COMMITTEE, ET AL.,

                      Defendants, Appellees.

                                             

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF MAINE

           [Hon. Morton A. Brody, U. S. District Judge]
                                                      

                                             

                              Before

           Torruella, Selya and Boudin, Circuit Judges.
                                                      

                                             

     Richard  L. O'Meara, with whom Murray, Plumb & Murray was on
                                                          
brief, for appellants.
     Eric  R.  Herlan,  with  whom Peter  H.  Stewart,  Assistant
                                                     
Attorney General,  and Drummond Woodsum Plimpton  & MacMahon were
                                                            
on consolidated brief, for appellees.

                                             

                          July 15, 1993

                                             

          SELYA,  Circuit   Judge.     This  appeal   features  a
          SELYA,  Circuit   Judge.
                                 

controversy  between the  parents of  a handicapped  child and  a

local  school committee.  Despite the  parents' protests, a state

hearing   officer   declared  the   school   committee's  1991-92

individualized  education  program  (IEP)  appropriate   for  the

child's needs and  in compliance  with federal law.   The  United

States  District  Court  for the  District  of  Maine upheld  the

finding.  We affirm.

I.  BACKGROUND

          Daniel Lenn, a minor, is handicapped within the meaning

of  the Individuals  with Disabilities  Education Act  (IDEA), 20

U.S.C.     1400-1485  (1988 &  Supp.  III 1991).1   Daniel  has a

severe, non-verbal learning disability connected with the brain's

right hemisphere.  While his verbal IQ test scores are average to

low  average,  Daniel   has  difficulty  interpreting  non-verbal

messages, such  as facial cues.   He has a short  attention span,

lacks  the ability to intake, process, or retrieve information in

an  organized   way,   possesses  poor   visual   memory,   often

misperceives the  world around him, and  pays excessive attention

to  small details.   His  disability inhibits  social interaction

with peers and impedes academic progress.

          Daniel attended the Portland, Maine public schools as a

                    

     1In their complaint, the  plaintiffs also invoke section 504
of  the Rehabilitation Act, 29  U.S.C.   794  (1988).  Concluding
that the sweep  of the two statutes is identical  for purposes of
this  case,  the parties  have  briefed and  argued  their points
solely with  reference to the IDEA.   We assume arguendo that the
                                                        
parties'  assessment is accurate.  Hence, we analyze the assigned
errors under the IDEA.

                                2

special  education student  through the eighth  grade.   While he

advanced from year to year,  his attainments fell steadily behind

those of  his peers.  His  progress slowed to a  crawl during the

1989-90  and  1990-91 school  years.   By  July 1991,  Daniel had

completed  the  eighth  grade;  nevertheless,  his  reading   and

mathematical calculation  scores were  at  roughly a  sixth-grade

level  and his score in applied mathematics was at a second-grade

level.

          Daniel's eighth-grade year (1990-91) was interrupted by

a  one-month  midwinter  hospital  stay,  during  which  treating

professionals illuminated the nature  and extent of his cognitive

disability.  That July,  Daniel's parents placed him in  a summer

program at Eagle Hill,  a private school in Massachusetts.   They

also contacted the Cleveland Clinic  and arranged to have  Daniel

undergo  a series  of additional  educational, neurological,  and

psychological  examinations.     Relying  in  part   on  the  new

information generated through  the Lenns'  efforts, the  Portland

School  Committee (Portland) shifted  gears, scrapped  several of

its earlier  (unsuccessful) approaches,  and proposed an  IEP for

Daniel's   ninth-grade   education    that   contained    several

innovations.  Nevertheless, Daniel's parents rejected the public-

school-based program, unilaterally enrolled Daniel as a full-time

residential  student at Eagle  Hill,2 and requested  a hearing on

the IEP's adequacy.

                    

     2Daniel is  still  in residence  at  Eagle Hill,  albeit  at
considerable expense to the Lenns.

                                3

          After pondering testimony  from eighteen witnesses  and

reviewing numerous exhibits, the  state hearing officer concluded

that  Portland's IEP for the 1991-92  school year was "reasonably

calculated  to  be  of  significant  educational  benefit  in  an

environment  which is  much  less restrictive  than Eagle  Hill."

Accordingly, he  rejected the  Lenns' remonstrance.   The federal

district  court upheld  the  agency determination.   This  appeal

ensued.3

II.  STATUTORY OVERVIEW

          We  start  our substantive  discussion  by  parsing the

statutory scheme and describing how,  and to what extent, parents

or guardians displeased by a school board's response to a child's

handicap may seek judicial review of an IEP.

                                A

          To qualify  for federal funding under the IDEA, a state

must  offer  "all  children  with  disabilities  .  .  .  a  free

appropriate public  education."   20 U.S.C.     1400(c), 1412(1).

In this context, appropriateness requires that  the instructional

plan  be  custom  tailored  to address  the  handicapped  child's

"unique  needs,"  20  U.S.C.    1400(c),  in  a  way  "reasonably

calculated to enable the  child to receive educational benefits."

Board of Educ. v. Rowley, 458 U.S.  176, 207 (1982); accord Amann
                                                                 

                    

     3Daniel  Lenn  and his  parents,  Stephen  and Eileen  Lenn,
plaintiffs below, are appellants in this court.  Portland and the
Maine  Department  of  Education,  defendants  below,  appear  as
appellees.   In  view of  the community  of interest  between the
school  committee and the state agency, we treat the appeal as if
Portland were the sole appellee.

                                4

v.  Stow Sch. Sys., 982 F.2d 644,  647 (1st Cir. 1992); Roland M.
                                                                 

v.  Concord Sch. Comm., 910 F.2d 983,  987 (1st Cir. 1990), cert.
                                                                 

denied, 111  S. Ct.  1122 (1991).   Because the  IEP    a written
      

document  detailing the student's  current educational level, the

short-term  and  long-term goals  of  the  educational plan,  the

specific  services to be offered (including transition services),

and a set of objective criteria for subsequent evaluation, see 20
                                                              

U.S.C.   1401(20);  34 C.F.R.    300.346 (1992)    comprises  the

centerpiece of a state's  IDEA-compelled response to a particular

child's handicap, the critical inquiry in a case of this genre is

"whether  a  proposed  IEP  is adequate  and  appropriate  for  a

particular  child at  a  given point  in  time."   Burlington  v.
                                                             

Department  of Educ., 736 F.2d  773, 788 (1st  Cir. 1984), aff'd,
                                                                

471 U.S. 359 (1985).

          The  IDEA does  not  promise perfect  solutions to  the

vexing problems  posed by the existence  of learning disabilities

in children and adolescents.  The Act sets more modest goals:  it

emphasizes an  appropriate, rather  than an ideal,  education; it

requires   an   adequate,   rather   than   an   optimal,    IEP.

Appropriateness and adequacy are terms of moderation.  It follows

that, although an IEP must afford some educational benefit to the

handicapped  child,  the benefit  conferred  need  not reach  the

highest attainable level or even the level needed to maximize the

child's  potential.  See Rowley, 458 U.S.  at 198; Roland M., 910
                                                            

F.2d at 992.

          The   IDEA   also   articulates   a    preference   for

                                5

mainstreaming.   See 20  U.S.C.    1412(5)  (requiring states  to
                    

educate handicapped and non-handicapped children together "to the

maximum   extent  appropriate").     Translated   into  practical

application, this preference signifies  that a student "who would

make educational progress in a day  program" is not entitled to a

residential  placement  even if  the  latter  "would more  nearly

enable the child to reach his or her full potential."  Abrahamson
                                                                 

v.  Hershman, 701 F.2d 223,  227 (1st Cir.  1983); accord Hampton
                                                                 

Sch. Dist. v. Dobrowolski, 976 F.2d 48, 52 (1st Cir. 1992).  And,
                         

moreover, when the bias  in favor of mainstreaming is  married to

the concepts of appropriateness and adequacy, it becomes apparent

that  an IEP  which places  a  pupil in  a regular  public school

program will ordinarily  pass academic  muster as long  as it  is

"reasonably  calculated to  enable the  child to  achieve passing

marks and advance from grade to grade."  Rowley, 458 U.S. at 204.
                                               

                                B

          A parent or guardian may challenge an IEP's adequacy by

demanding  a due  process  hearing before  the state  educational

agency.   See 20 U.S.C.     1415(b)(2),  1415(c).  If  the agency
             

approves  the IEP, the parent or guardian may seek further review

in either state or federal court.  See id.  at   1415(e)(2).  The
                                          

relevant statutory provision requires the forum court to mull the

administrative record,  take  additional evidence  under  certain

circumstances, and  "base[] its decision on  the preponderance of

the  evidence."  Id.   While the IDEA  envisions judicial review,
                    

the  statute "is  by  no means  an  invitation to  the  courts to

                                6

substitute  their own  notions  of sound  educational policy  for

those  of the school authorities which they review."  Rowley, 458
                                                            

U.S. at  206.    Rather,  the law  contemplates  an  intermediate

standard of review on  the trial-court level   a  standard which,

because it is characterized by independence of judgment, requires

a more critical appraisal of the agency determination than clear-

error review  entails, but which, nevertheless,  falls well short

of complete  de novo review.   See  Roland M., 910  F.2d at  989;
                                             

Colin K. v. Schmidt, 715 F.2d 1, 5 (1st Cir. 1983).
                   

          In  the  course   of  this   independent  review,   the

administrative   proceedings  must  be   accorded  "due  weight."

Rowley,  458 U.S.  at 206;  see  also Colin  K., 715  F.2d at  5.
                                               

Although the exact quantum  of weight is subject to  the district

judge's exercise of informed discretion, see Hampton, 976 F.2d at
                                                    

52;  G.D. v. Westmoreland Sch. Dist., 930 F.2d 942, 946 (1st Cir.
                                    

1991), the judge is not at liberty either to turn a  blind eye to

administrative findings or to  discard them without sound reason.

See  Burlington, 736 F.2d at  792 ("The court,  in recognition of
               

the  expertise of  the administrative  agency, must  consider the

findings  carefully  and  endeavor  to  respond  to  the  hearing

officer's  resolution of each material issue.").  In the end, the

judicial function at  the trial-court level  is "one of  involved

oversight," Roland M., 910 F.2d at 989; and in the course of that
                     

oversight,  the  persuasiveness  of a  particular  administrative

finding, or the lack thereof, is likely to tell the tale.

                                C

                                7

          Determining the adequacy of  an IEP is a fact-intensive

exercise.   Consistent with  this verity, the  governing standard

for appellate review in an IDEA case is firmly settled:

          [I]n  the absence  of a  mistake of  law, the
          court  of appeals  should  accept a  district
          court's   resolution   of   questions   anent
          adequacy  and  appropriateness of  an  IEP so
          long  as  the  court's  conclusions  are  not
          clearly erroneous on the record as a whole.

Id. at 990-91.  The clear-error hurdle is, of course, quite high.
   

See, e.g., Cumpiano v. Banco Santander Puerto Rico, 902 F.2d 148,
                                                  

152  (1st Cir. 1990) (holding that, under a regime of clear-error

review, an appellate court  "ought not to upset findings  of fact

or  conclusions  drawn  therefrom unless,  on  the  whole of  the

record, [the  appellate judges] form a  strong, unyielding belief

that a  mistake has  been made").   Even  in precincts  where the

clearly erroneous  standard  obtains, however,  a  trial  court's

rulings of  law are  reviewed de  novo.   See  LeBlanc v.  B.G.T.
                                                                 

Corp., 992 F.2d  394, 396 (1st  Cir. 1993);  Dedham Water Co.  v.
                                                             

Cumberland Farms Dairy, Inc., 972 F.2d 453, 457 (1st Cir. 1992).
                            

III.  CLAIMED ERRORS OF LAW

          In an  effort to  sidestep clear-error review  and take

shelter  in the lee of  a more accommodating  standard, the Lenns

attribute two  errors of law  to the  court below.   They contend

that  the court (1) applied  the wrong legal  yardstick in taking

the  measure of  the hearing officer's  findings; and  (2) failed

sufficiently to address each  of Daniel's identified  educational

needs in determining the adequacy of Portland's proposed IEP.  We

discuss these contentions seriatim.
                                  

                                8

                                A

          Appellants'  flagship claim  is  that  the lower  court

affirmed the hearing  officer's decision  without conducting  the

independent evidentiary review that the IDEA requires.  The claim

founders:   the  record  below contains  all  the earmarks  of  a

suitably deferential, yet suitably independent, judicial inquiry.

          The linchpin of this conclusion is the district court's

opinion.  In it,  Judge Brody explains a reviewing  court's duty,

canvasses  the   pertinent  authorities,  and   acknowledges  the

relationship  between  the  hearing  officer's findings  and  the

district court's oversight function, concluding that  "while [the

district]  court must  make an  independent ruling,  [its] review

must  be something  short of  de novo."   Lenn  v.  Portland Sch.
                                                                 

Comm., No.  92-0011-P-H, slip op. at 6 (D. Me. Dec. 14, 1992) (D.
     

Ct. Op.).  The court's discussion could hardly be more pointed or

more accurate.

          In  the face of this pellucid prose, appellants have an

uphill battle.  They argue that, although the district judge gave

lip  service  to the  correct  standard, he  actually  viewed the

evidence through  a much  more deferential  glass.   We recognize

that  actions sometimes speak louder  than words.   Thus, a trial

court  cannot satisfy its oversight obligation in an IDEA case by

reciting the catechism of independent review and  then failing to

practice  what it  preaches.   But when,  as now,  a  trial court

delineates the proper  rule of decision,  citing book and  verse,

the burden  of demonstrating  that the court  is merely  mouthing

                                9

empty platitudes rests with the party who mounts the  accusation.

This  is  a  heavy burden;  it  cannot  be  carried by  perfervid

rhetoric  or glib wordplay.   To  prevail on  such a  theory, the

accuser  must offer solid indications  that the district court in

fact  strayed  from  the straight  and  narrow.    After all,  an

appellate tribunal  ought not lightly assume that a federal trial

judge  is  indulging in  the adjudicatory  equivalent of  a shell

game.

          In  this instance,  we  think the  accusation that  the

judge said one  thing, but did another, is unfounded.  The Lenns'

most touted point  is their asseveration that  the district court

expressly  invoked the clear-error standard when  it noted that a

court  is "not confined to the hearing officer's decision if [it]

find[s] clear error."  D. Ct. Op. at 10.  Based primarily on this

remark,4 appellants invite us  to disregard the court's professed

allegiance to the  correct standard  of review.   We decline  the

invitation.

          First and foremost, we simply cannot credit appellants'

argument  that  this  isolated  reference  indicates  a wholesale

                    

     4The district court also wrote that it found "ample evidence
in the record" to support the hearing officer's decision.  D. Ct.
Op. at 10.   Appellants  argue that this  statement manifests  an
abandonment  of  the  preponderance-of-the-evidence test.    This
argument  proves  nothing  more  than  appellants'  penchant  for
grasping  at straws    especially since  the context  makes clear
that the lower court applied the proper test; indeed, in the very
same  paragraph  of  its  opinion,  the  court  used  the  phrase
"preponderance  of the evidence."   Id.  We  will neither confine
                                       
district courts to the rote recitation of buzzwords  nor penalize
them   for  relieving  the  tedium  of  opinion  writing  by  the
occasional employment of artful synonyms.

                                10

abandonment of the principles of independent review.  We think it

is  far more likely, all things considered, that the reference to

"clear error" represents simply an infelicitous choice of phrase.

Indeed, a close perusal of the record makes manifest the depth of

judicial  involvement and  provides  clinching evidence  that the

district  judge  utilized  the approved  level  of  review.   The

transcript reveals that the judge took a hands-on approach to the

decisional process.  Instead of limiting his perscrutation to the

administrative  record, he  conducted  what amounted  to a  mini-

trial, hearing testimony  from two  witnesses regarding  Daniel's

educational  needs  and  receiving  newly  emergent documentation

chronicling  Daniel's progress  at  Eagle Hill.   The  judge then

carefully scrutinized all the evidence, new and old, and drew his

own conclusions  from  it.   This is  the very  stuff from  which

independent review is fashioned.

          We have said enough.  The law does not require district

courts to be precise to the point of pedantry.   Consequently, an

appellate court must  not hesitate to excuse  an awkward locution

and give  a busy trial judge  a bit of breathing room.   If using

the  wrong word  or phrase  constituted grounds  for reversal  in

every  case, much  too high  a premium  would be placed  on sheer

literalism.   We have  regularly refused  to exact that  premium.

See,  e.g., Roland M., 910 F.2d at 991 n.4 (disregarding district
                     

court's "infelicitous" choice of terminology  where "the context,

and other statements in  the court's memorandum" made  plain that

the  court  fully  understood  the  operative  legal  principle);

                                11

Collins v. Marina-Martinez, 894 F.2d 474, 477 n.4 (1st Cir. 1990)
                          

(similar); Desfosses  v. Wallace  Energy, Inc.,  836 F.2d  22, 30
                                              

(1st Cir.  1987) (similar); United  States v. Kobrosky,  711 F.2d
                                                      

449,  456 (1st Cir. 1983)  (similar); see also  Clauson v. Smith,
                                                                

823 F.2d  660, 663 n.3 (1st Cir. 1987) ("We have held before, and

today reaffirm, that if `[a] reading of the colloquy and decision

as a  whole .  .  . indicates  that, despite  some  loose use  of

language, the  proper . .  . standard  was applied,' we  will not

reverse  on  the basis  of what  amounts  to a  lapsus linguae.")
                                                              

(citation  omitted); cf. Hampton, 976 F.2d at 54 (rejecting, on a
                                

burden of proof issue,  appellants' "contention that the district

court actually did something other than that which it said it was

doing").  So here.   Mindful that pettifoggery, for its own sake,

benefits  no one,  we  will not  disregard  the totality  of  the

circumstances  in  a  headlong  rush to  elevate  formalism  over

substance.

          We add,  moreover, that  even if Judge  Brody used  the

challenged  terminology  in a  purposeful  manner,  we would  not

reverse.  The "clear  error" reference appears in a  paragraph in

which, after restating the hearing  officer's key findings   that

the 1991-92 IEP  offered Daniel  a major change  in services  and

that   the  new  mix  was   reasonably  calculated  to  bestow  a

significant educational  benefit on him    the judge acknowledged

his  duty to afford the administrative proceeding due weight.5  A

                    

     5The court wrote:  "While we are not confined to the hearing
officer's  decision if we find clear error, we are constrained in
that we cannot  impose our view of preferable educational methods

                                12

reference at this  juncture to clear  error is not  inappropriate

since the precise  degree of deference attributable  to a hearing

officer's subsidiary findings of fact in an IDEA  case ultimately
                    

rests  within the trial court's  discretion.  See, e.g., Hampton,
                                                                

976  F.2d at 52; Westmoreland,  930 F.2d at  946; Burlington, 736
                                                            

F.2d  at  792.    That  the  district  court  may  have  afforded

particular  administrative  findings substantial  respect    even

deference  on a  par with  clearly erroneous  review    would not

comprise  reversible  error   so  long  as  the   court  made  an

independent  ruling   as  to  the  IEP's  adequacy   based  on  a

preponderance   of  all  the   evidence,  including  the  hearing

officer's duly weighted findings.

          This  criterion was satisfied.   The opinion as a whole

shows   conclusively   that   the  judge   made   an  independent

determination concerning the adequacy of Portland's IEP, throwing

all the available  evidence into  the pot.   Among other  things,

Judge  Brody  specifically discussed  the  testimony  of Daniel's

teachers  in Portland,  the testimony  of the  Cleveland Clinic's

independent  evaluators, and  Daniel's standardized  test scores.

D. Ct.  Op. at 11.  He also cited additional record evidence that

buttressed  the  hearing  officer's evaluation  of  Daniel's past

progress in  the Portland  public schools  and the likelihood  of

future   educational  benefits   should   the   1991-92  IEP   be

implemented.  Id.  at 10.  Last, but surely  not least, the judge
                 

applied the proper burden of proof, concluding that the Lenns had

                    

upon the state."  D. Ct. Op. at 10.

                                13

not "proven [theircase] by a preponderance ofthe evidence."  Id.6
                                                                

          It strains credulity to assume, in these circumstances,

that  the  district court's  lonely  reference  to "clear  error"

heralds an intention to disregard a standard of review explicitly

described  in the court's  opinion and indelibly  etched upon its

pages.   Hence, we find no warping of the standard of review.  We

hasten to add,  however, that  even if  the controversial  phrase

represents  more than  a slip  of the  district court's  pen    a

supposition  that we  deem  unsubstantiated    the reference,  by

itself,  does   not  call   into  question  the   court's  proper

performance of its oversight function.

                                B

          Appellants next  assert that  the  district court  must

"determine  separately for  each area  of  identified educational

need . . . whether, by  a preponderance of the evidence, [an IEP]

addresses that  need" sufficiently.   Appellants' Reply  Brief at

11.   Building on this premise, appellants then conclude that the

court below  emasculated the  requirement by failing  to consider

                    

     6While the Lenns grudgingly acknowledge this reference, they
maintain that the  court erred  by requiring them  to prove  that
only Eagle Hill will provide Daniel with an appropriate education
    
when,   in  fact,   their   burden  was   merely  to   prove  the
inappropriateness of  Portland's  IEP.   On  balance, we  do  not
believe it can fairly  be said that the court  misapprehended the
contours  of  the issue.    Throughout  its pages,  the  district
court's  opinion  is  geared   toward  determining  whether  "the
proposed  IEP  was  reasonably  calculated to  enable  Daniel  to
receive educational benefits."   D. Ct. Op. at  10.  Indeed,  the
court pointedly wrote that "[a]lthough the Eagle Hill residential
program may well be the ideal educational environment for Daniel,
that is not the legal standard under [the] IDEA."  Id.   
                                                      
This specific  disclaimer sounds the death  knell for appellants'
argument.

                                14

"separately"  and "directly"  whether  Portland's  IEP  addressed

Daniel's non-academic needs in a meaningfully beneficial way.  We

disagree with both the premise and the conclusion.

          Admittedly, an IEP is  designed as a package.   It must

target  "all of a child's special needs," Burlington, 736 F.2d at
                                                    

788  (emphasis  supplied), whether  they  be academic,  physical,

emotional, or social.  See Roland M., 910 F.2d at 992 (explaining
                                    

that "purely academic  progress . . . is not  the only indici[um]

of  educational benefit");  Timothy  W. v.  Rochester, N.H.  Sch.
                                                                 

Dist., 875  F.2d 954, 970 (1st Cir.)  (observing that "education"
     

under the Act  is broadly  defined), cert. denied,  493 U.S.  983
                                                 

(1989); U.S. Dep't of  Educ., Notice of Policy Guidance,  57 Fed.

Reg.  49,274 at 49,275 (1992)  (stating that an  IEP must address

"the  full  range  of  the  child's  needs").    Because  a  one-

dimensional view of an  IEP would afford too narrow  a foundation

for a determination that the program  is reasonably calculated to

provide "effective results" and "demonstrable improvement" in the

various  "educational and personal  skills identified  as special

needs,"  Burlington,   736  F.2d  at  788,   a  district  court's
                   

determination  that  an IEP  complies  with  the Act  necessarily

involves a host of subsidiary determinations. 

          Be  that  as  it  may,  appellants'  legal  formulation

distorts the Act's requirements.   The Act does not  mandate, nor

has any court held  it to require, that  the district judge  must

consider  each  unique  need in  isolation  and  make a  separate

finding regarding the  preponderance of the evidence in  each and

                                15

every  identified area.  Such a requirement would serve merely to

balkanize the  concept of educational  benefit and to  burden the

district courts without producing  any offsetting advantages.  We

hold that no such requirement exists.  In the last analysis, what

matters  is  not whether  the district  judge  makes a  series of

segregable findings,  but whether the  judge is cognizant  of all

the  child's special needs and considers the IEP's offerings as a

unitary whole, taking those special needs into proper account.

          The   record   also  belies   appellants'  self-serving

suggestion  that  the district  court assessed  Daniel's academic

needs in  a vacuum.    A trial court charged  with evaluating the

adequacy of an  IEP cannot be said to  have committed legal error

as long as (1)  it does not overlook  or misconstrue evidence  of

record,  and (2) its overall decision is based upon a supportable

finding  that the  program  described in  the  IEP is  reasonably

calculated to address  the handicapped child's  education-related

needs,  both academic  and  non-academic.   The district  court's

finding in this  case fits  comfortably within that  rubric.   We

explain briefly.

          The  district  court explicitly  acknowledged "Daniel's

self-esteem and social skills  needs" and took pains to  limn the

"wide  range  of  after-school   support  services"  proposed  by

Portland  to  address those  needs.    D.  Ct.  Op.  at  8.    In

considering  the  likely  impact  of these  services,  the  court

focused on Portland's plan to provide a social skills facilitator

and opined that, although  hiring a facilitator might not  be the

                                16

best mechanism for addressing Daniel's needs, "the ideal" is  not

"the legal standard under [the]  IDEA."  Id. at 10; see  also id.
                                                                 

at  12.  The court observed that Portland's program would "enable

Daniel  to remain in his  home community and  interact daily with

non-disabled  peers,"  id.  at  10, thus  furthering  his  social
                          

development.7    Finally, the  judge  mentioned  that while  "the

goals for  Daniel's social  and organizational skill  development

would  be more useful if they could be objectively measured," id.
                                                                 

at 11 n.2, this deficiency does not undermine the IEP.

          Based on these, and other comments, it is clear  beyond

hope of contradiction that Portland's ability to address Daniel's

non-academic   needs  informed   the  district   court's  overall

determination that the IEP  comports with the Act's requirements.

No more is exigible.

IV.  WEIGHT OF THE EVIDENCE

          Appellants' final  assignment of error posits  that the

district court blundered in  concluding that Portland's IEP would

                    

     7We do not accept appellants' hypothesis that the mainstream
nature of a proposed  placement can never enter into  the primary
analysis  of an  IEP's  adequacy.   When  a child,  like  Daniel,
demonstrates a particular need for  learning how to interact with
non-disabled peers, a mainstream placement will almost inevitably
help to  address that need.   Such an  integral aspect of  an IEP
package  cannot be  ignored  when judging  the program's  overall
adequacy and appropriateness.   The Third Circuit, which recently
reaffirmed the  special nature  of the educational  benefits that
mainstream  programs confer,  apparently shares  this view.   See
                                                                 
Oberti v. Board of Educ.,     F.2d    ,     (3d  Cir. 1993) [1993
                        
WL  178480, *9]  (observing  that, in  assessing the  educational
benefit  of placing  a  handicapped  child  with  non-handicapped
peers,  "the  court must  pay special  attention to  those unique
benefits  the child  may  obtain from  integration  in a  regular
classroom  .   .  .,   i.e.,  the  development   of  social   and
                           
communication skills from interaction with nondisabled peers").

                                17

provide Daniel with an appropriate public education.  We  discern

no clear error.   To  the contrary, the  record fully sustains  a

finding that Portland's IEP is adequate and appropriate to ensure

the requisite degree of educational benefit.

          On this score, appellants' cardinal contention is  that

Portland's  IEP  fails to  take  account  of Daniel's  inadequate

social  skills.   We demur.   The  record  reflects that  the IEP

forthrightly  addresses  this  area of  critical  need,  offering

Daniel  an array  of  after-school socialization  services.   For

example, Daniel would spend three hours a day, three days a week,

with a social skills facilitator, who would encourage and oversee

his   involvement   in   extracurricular    and   community-based

activities.   The facilitator would  work to hone Daniel's skills

in  relating to non-disabled peers  in a real-world  milieu.8  On

the  remaining school  days, Daniel  would receive  social skills

programming  in  more   structured  environments,  spending   one

afternoon at  a one-on-one  counseling session with  a doctorate-

level psychologist  and the other  in the company  of handicapped

peers  at  a  group  counseling session  devoted  to  self-esteem

                    

     8To be sure, there is room for principled disagreement about
the  efficacy  of  a   social  skills  facilitator.    Portland's
witnesses  and  plaintiffs'  experts  expressed  widely divergent
views  on this  topic.   But,  judges  are not  especially  well-
equipped  to choose  between  various educational  methodologies.
See  Rowley,  458  U.S. at  207-08.   Where,  as  here,  there is
           
satisfactory  record  support  for  the  appropriateness  of  the
particular  approach  selected  by  the   school  department  and
approved by the state education  agency, a reviewing court should
not  meddle.   See  id.;  see also  Roland  M., 910  F.2d  at 992
                                              
(warning that "courts should  be loathe to intrude very  far into
interstitial details or to  become embroiled in captious disputes
as to the precise efficacy of different instructional programs").

                                18

issues.  Thus, while  Portland's IEP may not contain  the precise

programs  that the  parents  prefer, it  embodies a  substantial,

suitably diverse socialization component.

          On the academic side, the IEP places Daniel in a small,

special education class for English (with a student/teacher ratio

of  eight-to-three)  and   four  mainstream  educational  courses

(ranging in size  from fifteen to  eighteen students per  class).

In  the  mainstream classes  (at least  three  of which  would be

taught or  co-taught by a  special educator), Daniel  would study

Western  civilization,  mathematics,9 science,  and  an elective.

The  special English class would occupy the first period of every

day and  would prepare Daniel organizationally  for the remainder

of the  day.  A small  group session held during  the last period

would  help  Daniel  synthesize   the  day's  lessons,  hone  his

organizational  skills,   and  teach  him   homework  strategies.

Portland  also offered  (1) personalized  instruction in  custom-

tailored  learning techniques, on a daily basis, to assist Daniel

in mastering the curriculum; and (2) a home/school coordinator to

work  once a  week with  Daniel's mother  to synthesize  home and

institutional instruction.

          Under federal law, Portland's  IEP package must  assure

Daniel a "basic floor of [educational] opportunity."  Rowley, 458
                                                            

U.S. at 201 (internal quotation marks omitted).  The finding that

                    

     9The   mainstream   math   class   contemplates   individual
instruction  geared  to  each  student's  level and  needs     an
especially  important  feature  given   the  nature  of  Daniel's
handicap  and the  problems he  has  encountered in  dealing with
applied mathematics.

                                19

Portland's  proposal  at  least  reaches  this  floor  cannot  be

faulted.  The school committee tendered a rigorous program, to be

administered by a highly experienced  and well-credentialed team,

catering to the full range of Daniel's needs through a variety of

mechanisms.10     The   academic  schedule,   with  its   mix  of

mainstream   courses,   small-class   instruction,  and   private

programming in compensatory skills, furnished abundant reason for

the hearing  officer and  the court  below to  find that  the IEP

would  likely  achieve  measured   success.11    The  IEP's  non-

academic  component     which  includes numerous  one-on-one  and

small-group   services   geared  toward   fostering  self-esteem,

enhancing   socialization   skills,   developing   organizational

abilities, and  perfecting  homework  techniques     furnishes  a

satisfactory predicate for a similar  finding in respect to  non-

academic needs.

          In   short,   Portland's  IEP   provides  "personalized

instruction with sufficient  support services to permit  [Daniel]

to  benefit educationally  from that  instruction."   Rowley, 458
                                                            

U.S. at 203.  What is more, it allows Daniel to live at home with

                    

     10Appellants  criticize  the IEP  for  offering  no services
geared toward physical education or health management needs.   In
fact, the IEP affords Daniel an individualized physical education
program  as   well  as  a  choice   of  extracurricular  athletic
activities.   Since the record  fails to demonstrate  that Daniel
suffers an  infirmity in  motor coordination or  personal hygiene
that  would  require  specially  designed programs,  no  more  is
required.

     11Significantly, teachers who  had previously taught  Daniel
in large,  mainstream classes  testified that he  participated in
class activities,  did  well,  felt  good  about  his  work,  and
achieved passing grades.

                                20

supportive parents,  to be educated with  non-disabled peers, and

to  interact regularly with the  members of his  community.12  It

follows  inexorably  that   the  district  court's  findings   of

appropriateness  and  adequacy  comfortably  survive  clear-error

review.

V.  CONCLUSION

          We need go  no further.13   The  trial court  correctly

discerned the relevant  legal principles and applied them  to the

task at  hand.  Its  conclusion that Portland's  proposed 1991-92

IEP meets Daniel's  needs is supported by the record.  Finding no

significant error of law or fact, we affirm the judgment below.

Affirmed.
        

                    

     12This  mainstream  approach, which  places  Daniel in  "the
least  restrictive  environment"  appropriate  to his  needs,  34
C.F.R.    300.552(d) (1992), is  the preferred  choice under  the
Act.  See 20 U.S.C.   1412(5); see also Rowley, 458 U.S. at 202.
                                              

     13Appellants'   brief  is   larded   with  claims   that   a
fundamentally  flawed process created  substantive infirmities in
Portland's  IEP.   However,  in  the  district court,  appellants
stipulated  to the  absence  of any  disputed procedural  issues.
Because these procedural claims have not been properly preserved,
they  need not be addressed in this  venue.  See United States v.
                                                              
Slade, 980 F.2d 27, 31 (1st Cir. 1992) (discussing raise-or-waive
     
rule);  Hampton, 976 F.2d  at 53-54 (refusing  to consider claims
               
not articulated to the district court).

                                21